DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.

3.        	Accordingly, claims 1-2, 6-14, and 18 are pending and being examined. Claims 1, 7, and 13 are independent form.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 6-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 2010/0205667, hereinafter “Anderson”) in view of Neglur (US 2015/0172539 hereinafter “Neglur”). 

Regarding claim 1, Anderson discloses a method for executing a task at a terminal device (the method and system for supporting video-based privacy; see the Title and Abstract), the method comprising: 
in response to detecting a request for activating an application program (to determine whether the “privacy mode is activated …”; see para.79), projecting the method may detect the face-like objects in the images obtained by an image sensor and the respective distances to a display; cf. para.73; see “an image sensor 1400” for capturing images from a user in fig.1; see the image includes a face and a face-like object in fig.8A. It should be noticed that “the distance between a face-like object and the display device” is measured by “stereo-coincidence range-finding” which involves depth/3D information of a space; cf. para.73 lines 25-35); 
determining whether the image comprises an unauthorized face and determining whether a gaze direction of the unauthorized face is directed to the terminal device based on the image (“Since the additional face-like object has an attention point on the display (8110) (i.e., is facing the display, is close enough to see the display, and optionally has it's gaze direction pointed at the display), privacy mode is activated according to the security policy of this example, and the sensitive text (8120) and graphic data (8130) being displayed are obscured.”; see para.79), by: 
determining whether the image comprises an authorized face and the unauthorized face (wherein the video input (i.e., the image data) comprises the authorized user 8020 and unrecognized face-like object 8040; see fig.8A); 
in response to determining that the image comprises the authorized face and the unauthorized face, obtaining distance information including a first distance between the unauthorized face and the terminal device and a second distance between the authorized face and the terminal device based on the depth information of the image (wherein “the distance of a detected face-like object from the display device is used as a factor in determining…, whether a face-like object is an authorized user, or for other purposes, such as whether to generate a notification of the face-like object's presence.”; see para.73 lines 5-10); determining whether the first distance is greater than the second distance; in response to that the first distance is greater than the second distance ((“In exemplary embodiments of this type, face-like objects nearest the display are assumed to be the current user, and face-like objects at a greater distance are assumed to be unauthorized viewers”; see para.87)), determining the gaze direction of the unauthorized face based on the depth information of the image; and determining whether the gaze direction of the unauthorized face is directed to the terminal device (wherein the image sensor “is further configured to track the user's gaze on the display”; cf. para.49); and 
in response to determining that the first distance is greater than the second distance and the gaze direction of the unauthorized face is directed to the terminal device (when “a face-like object at a greater distance” than the current user is detected and [the face-like object] “has its’ gaze direction pointed at the display”, cf. para.87 and para.79), controlling the terminal device to perform an anti-peeping operation (the method may activate the privacy mode and obscure the sensitive text; cf. para.79).  

Anderson does not explicitly disclose that an image sensor/camera is projecting “invisible light” into a space to capture images/videos as recited in the claim. However, this limitation/technique is well-known and widely used in the field of face recognition and device security in order to capture image data from objects at any different environment. As evidence, Neglur, in the same field of endeavor, teaches: a IR camera coupled with a mobile device (see para.28 lines 10-13; see 302-304 of fig.3 and para.37 lines 6-8) to capture 3D/stereo/depth image information of a user (see 204 of fig.5 and para. 48 lines 13-15, see para.49 lines 15-23; see para.25 lines 17-22) in order to perform facial recognition by comparing the user’s face to the face of the owner of the mobile device (“face recognition” see para.49 lines 15-23). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Neglur into the teachings of Anderson, by capturing 3D/stereo/depth image information of a user by a IR camera taught by Neglur, in order to generate stereo disparity/depth maps for tracking a user and identify the user’s face for unlocking a device (Neglur: see para.25, and para.32 lines 22-26).

Regarding claim 2, 8, 14, the combination of Anderson and Neglur discloses, wherein the invisible light comprises infrared flood light (Neglur: see para.28 lines 10-13; see 302-304 of fig.3 and para.37 lines 6-8), and the image comprises a pure infrared image, or the invisible light comprises infrared structured light, and the image comprises a depth image (Neglur: see para.49 lines 15-23; see para.25 lines 17-22).   
  
Regarding claim 6, 18, the combination of Anderson and Neglur discloses, wherein the anti-peeping operation comprises turning off the terminal device, setting the terminal device into sleep, or issuing a peeping warning (Anderson: “Alerting the current user to the presence of additional or unauthorized viewers can be done in a number of different ways”, and “the screen blinking off”; cf. para.76).  
 
Regarding claim 9, the combination of Anderson and Neglur discloses the method according to claim 7, further comprising: extracting posture information of the face according to the depth information (Anderson: “Gestures can also be used to verify the identity of a given user”; cf. para.52).  

Regarding claim 10, 11, the combination of Anderson and Neglur discloses the method according to claim 9, wherein the performing the face recognition to generate the recognition result is based on: adjusting the face or using the distance information of the face so that the face and a stored authorized face have a same size (Anderson: “face recognition”; cf. para.52; measure “the distances” to identify authorized and unauthorized faces, cf. para.73).  

Regarding claim 12, the combination of Anderson and Neglur discloses the method according to claim 7, wherein the task comprises unlocking the terminal device or performing a payment (Anderson: cf. para.79).  

Regarding claim 7, 13, the subject matter of each of the claims essentially corresponds to that of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Response to Arguments
7.	Applicant’s arguments, with respects to claims 1, 7, and 13, filed on 02/22/2022, have been fully considered but they are not persuasive.

On page 8 of applicant’s response, applicant argues:
“However, Anderson does not disclose 1) comparison of the distance of the authorized current user to the display and the distance of the unauthorized face-like object to the display, and 2) determining the gaze direction of the unauthorized face-like object in response to the distance8 
Application No.: 16/892,094Attorney Docket No.: 51AS-309727of the unauthorized face-like object to the display is farther than that of the authorized current user, let alone performing an anti-peeping operation when both conditions 1) and 2) are true.”

(The emphases added by Applicant.)

The examiner respectfully disagrees with the argument. In the first instance, Anderson clearly discloses “In exemplary embodiments of this type, face-like objects nearest the display are assumed to be the current user, and face-like objects at a greater distance are assumed to be unauthorized viewers”, see para.87, lines 15-18. Therefore, Anderson teaches the limitation 1) argued by applicant. In the second instance, the claims (either claim 1, claim 7, or claim 13) do not recite limitation 2) argued by applicant, but instead recites “in response to determining that the first distance is greater than the second distance and the gaze direction of the unauthorized face is directed to the terminal device, controlling the terminal device to perform an anti-peeping operation”. As explained in the rejections of the claims, Anderson teaches: when an unauthorized viewer (a) stays at a greater distance than the current user does (cf. para.87, lines 15-18) and (b) “has its’ gaze direction pointed at the display” (cf. para.87 and para.79), the method/system may activate the privacy mode and obscure the sensitive text (cf. para.79).  Thus, Anderson teaches the argued limitations. The arguments are unpersuasive.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        5/13/2022